DONIELSON, Judge
(dissenting).
I dissent.
I agree with the majority opinion in that, under Iowa law, the parties should receive their respective inherited or gifted properties. While I might also agree that the award to Mary Jane should be increased, I do not believe it should be increased to the full $200,000 figure set by this court.
When making a distribution of marital assets, we are to determine what is equitable under the circumstances. In re Marriage of Callenius, 309 N.W.2d 510, 514 (Iowa 1981). We must, therefore, consider as one factor in this determination, the personal assets of the parties and how these personal assets were utilized during the marriage. The trial court found that Mary Jane’s personal assets derived from her gifts and inheritances were not used for family purposes. The court further found that the earnings, dividends and interest derived from these assets were used only to increase the value of the inheritances and gifts themselves. Moreover, with the exception of one year, the additional income taxes generated by the investments from *776her inheritances and gifts were paid from Prank’s earnings.
It would be unreasonable and inequitable to disregard, as one of the factors to be considered, that Mary Jane received $317,-999 and Frank $40,625 in gifts and inheritances. The trial court was correct to analyze these factors in making its distribution. Under these circumstances, and in light of the financial conditions of the parties, I consider an award of $200,000 to Mary Jane to be unreasonable. For this reason, I dissent.